Citation Nr: 0501111	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-11 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio 


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred in connection with outpatient treatment on 
March 15, 2002, and March 18, 2002, and inpatient treatment 
from March 28, 2002, through March 29, 2002, at the St. 
Elizabeth Medical Center. 


REPRESENTATION

Appellant represented by:	To be clarified  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center in Cincinnati, Ohio, 
which is the agency of original jurisdiction (AOJ) in this 
matter.  This decision denied payment or reimbursement of 
private medical expenses incurred for outpatient treatment 
from on March 15, 2002, and March 18, 2002, and inpatient 
treatment from March 28, 2002, through March 29, 2002, at the 
St. Elizabeth Medical Center. 

REMAND

The veteran in this case requests reimbursement of private 
medical expenses, not authorized by VA, incurred in March 
2002 at the St. Elizabeth Medical Center.  In support of his 
claim, he contends that his condition during the time in 
question was so emergent that he could not safely go to a VA 
medical facility for this treatment.  

The criteria for eligibility for reimbursement of 
unauthorized medical treatment as set forth at 38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2004) (formerly 38 
C.F.R. § 17.80) provide for reimbursement for unauthorized 
medical expenses only where:  (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2004).

The United States Court of Appeals for Veterans Claims has 
observed that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).

The term "emergency treatment" is defined under the new law 
as medical care or services furnished when VA or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not be reasonable, when such 
care or services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1) (added by Pub. L. No. 
106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2004).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was rendered after that date and the veteran's 
claim for reimbursement was filed after this effective date, 
both 
38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the veteran's claim, and therefore must 
be considered at this time.  Although reference to the 
"Millennium Bill" is contained in an internal memorandum 
signed by the VA Clinic Director in in July 2002, no 
explanation of the legislation was provided to the veteran in 
the SOC or elsewhere.  

In this case, the AOJ has indicated the veteran is in receipt 
of a 100 percent disability rating for post-traumatic stress 
disorder and a 30 percent rating for a knee disability.  
Thus, the resolution of the claim under 38 U.S.C.A. § 1728 
would hinge upon (1) the emergent nature of the treatment in 
question and (2) whether a VA medical facility was feasibly 
available to provide the treatment as these terms are defined 
by 38 U.S.C.A. § 1728.  Resolution of the appeal under the 
provisions of 38 U.S.C.A. § 1725 wound similarly depend, if 
the veteran otherwise meets the criteria under this statute, 
on the emergent nature of the treatment in question and the 
feasibility of VA treatment, as those terms are defined by 
38 U.S.C.A. § 1725.   

The Board also takes note of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  Although the Secretary has enacted implementing 
regulations, these regulations are applicable only to claims 
governed by 38 C.F.R. Part 3; thus, the implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information:  
Scope and Applicability).  

The Board finds that to ensure compliance with the pertinent 
provisions of the VCAA and subsequent related authority, this 
case must be remanded to afford the veteran with proper 
notice of the provisions of 38 U.S.C.A. § 1725 set forth 
above.  Also, to the extent that there may be certain facts 
not established by the record which would be relevant to any 
determination made as to the impact of the legal criteria 
listed above on the veteran's claim, such as whether the 
veteran is an active Department health-care participant as 
defined by 38 U.S.C.A. § 1725, these matters may be resolved 
upon remand.  (In this regard, the record does indicate the 
veteran received VA treatment as recently as March 2002.)  

In light of the necessary development discussed above, this 
remand will also afford the AOJ the opportunity to document 
the nature of the veteran's representation in this matter, 
as, while a presentation to the Board on behalf of the 
veteran was completed by the Disabled American Veterans in 
November 2002, there is of record no power of attorney 
designating this organization, or any other organization or 
person, as the veteran's representative.  (It may simply be 
the case that a copy of an existing appointment-of-
representative form needs to be added to the MAS file.)  
Clarification of this matter will be requested upon remand.

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part.  

1.  The AOJ should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of the medical expenses for 
the treatment in question.  In 
particular, the AOJ should obtain any 
evidence necessary to establish whether 
the veteran was, during the pertinent 
time period, an active VA health care 
participant as defined by 38 U.S.C.A. 
§ 1725.   

2.  Pursuant to the VCAA, the AOJ should 
issue a letter to the veteran informing 
him of the provisions of 38 U.S.C.A. §§ 
1725 and 1728 and their implementing 
regulations, and advising him as to the 
evidence that would be necessary in order 
to substantiate his claim, and as to VA's 
responsibilities in assisting him in 
obtaining all relevant evidence.

3.  The veteran should be asked to 
execute a power of attorney designating 
the Disabled American Veterans, or any 
other organization or individual of his 
choosing, as his representative.  (If 
this has already been done, a copy of the 
designation should be included in the 
record for the present appeal.)

4.  After undertaking any evidentiary 
development deemed necessary, the AOJ 
should readjudicate the veteran's claim 
of entitlement to payment or 
reimbursement for the medical expenses in 
question, with specific consideration 
given to the provisions of 38 U.S.C.A. 
§§ 1725 and 1728 and their implementing 
regulations.  The AOJ should make 
specific findings as to whether or not 
the veteran is an active Department 
health care participant as defined by the 
pertinent criteria, and as to whether or 
not any of the treatment in question was 
emergent as that term is variously 
defined by the applicable legal criteria.  
To the extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.

5.  To the extent that any of the 
benefits sought in connection with this 
claim are not granted, the veteran and 
his representative, if one is designated, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
should include a summary of the evidence 
and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above, 38 U.S.C.A. §§ 1725 and 
1728 and their implementing regulations, 
and the pertinent provisions of the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

